FERREN, Associate Judge,
concurring:
It is very troubling to me that the Rental Accommodations and Conversion Division (RACD) issued a notice of non-compliance; the landlord understandably wrote a letter asking for an explanation and otherwise attempted to cure the problem by sending a statement of reasons for discontinuation of housing use; the RACD did nothing fur*1094ther; and the landlord proceeded to court. Obviously, the landlord deserved a prompt reply to its communication in response to the notice of non-compliance, and just as obviously the landlord took a big chance by coming directly to court without finding a way to generate a reply from the agency. There has to be a better way than this case reflects to resolve what appears to be a fairly easy matter between landlord and agency; a lawsuit eventuating in this appeal has wasted a good deal of time and other resources unnecessarily.